DETAILED ACTION
This action is in response to the applicant’s amendment filed on 04 December, 2020. Claims 1-3 and 5-10 are pending and examined. Claims 1-3, 5-7 and 9-10 are currently amended. Claim 4 is cancelled.
Response to Amendment
The Amendment filed 04 December, 2020 has been entered. Claims 1-3 and 5-10 remain pending in the application. Regarding the Non-Final Office Action mailed on 04 September, 2020, applicant’s amendments to the Drawings have partially overcome the objections previously set forth (see Drawings). Applicant’s amendments to the Claims have overcome the 35 USC 112 (a) rejections and partially overcome 35 USC 112(b) rejections previously set forth (see Claim Rejections - 35 USC § 112). Applicant’s amendments to the Claims have avoided “inclination sensing device” being interpreted under 35 USC 112(f).
Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 12/04/2020, with regard to the rejections of claim 1 under 35 USC 103 have been fully considered but they are not persuasive.  
Applicant argues that “Edelson merely discloses decreasing the amount of power applied to a battery after the battery is fully charged with power. Edelson does not suggest maintaining a regenerative braking mode at a time period “from a time point at which a high-voltage battery is charged to a preset reference value to a time point at which motor power is convergent to zero,” as recited in claim 1. In this respect, Edelson fails to remedy the above deficiencies of Crombez”, the examiner respectfully disagrees. 

Edelson teaches commanding a decrease in power electronic load threshold voltage as the battery achieves full charge (col 22, lines 16-21), i.e. the compensating for threshold values after a time point the high voltage battery is charged to a preset level. When the vehicle is powered off, the motor power is convergent to zero. It is obvious the compensation is before the vehicle power-off, i.e. the compensation is before a time point the motor power is convergent to zero. Therefore Edelson teaches the action of compensating for threshold values happens from a time point at which a high-voltage battery is charged to a preset reference value to a time point at which motor power of a motor is convergent to zero. 
The claim recites “compensate for threshold values to determine the entrance into the regen mode and release from the regen mode…”, while the claim does not explicitly relate the “threshold” with the “entrance/release”, i.e. as the claim is drafted, “compensate the threshold” can be considered as a step before “determine the entrance/release” but the “determine the entrance/release” does not have to rely on a “threshold”.  Edelson teaches decreasing a threshold to cause less power to be delivered to the battery when the battery is fully charged. When combined with Crombez, the “decreasing a threshold” taught by Edelson can be performed before the determining the threshold for entrance into/release from a regen mode taught by Crombez so that the entrance into/release from a regen mode is considered based on the charging status of the battery to make better use of the power (Edelson, col 22, lines 19-21). Further, the Edelson does not suggest maintaining a regenerative braking mode at a time period “from a time point at which a high-voltage battery is charged to a preset reference value to a time point at which motor power is convergent to zero”, while the claim does not recite it either. The claim recite “compensate for…” while compensating is not maintaining, it could be an action that happens at a time point. Therefore the prior art discloses the claim limitations as recited and the prior art and rejections have been maintained.
The applicant relies on Fig. 3 to support claim 1, while Fig. 3 seems to be flawed and does not clearly render the inventive substance. First, the compensated threshold is plotted as a constant zero (curve e, threshold=0 after “compensating”). Even though the curves can be said to be plotted in an arbitrary unit, plotting a curve at constant zero could not be understood as an arbitrary chosen value. “Curve e” suggests the compensated threshold is not based on vehicle speed or road inclination, since it is simply zero. This seems contradicting what is intended to be claimed as the inventive substance. Second, motor power was plotted as negative in Fig. 3 while there are no further explanation in the specification as to what positive and negative motor power represents. Therefore, Fig. 3 does not give a clear picture what the relation of the threshold and motor power are, and it not a good resource to be relied on to support the claims.
Claim 5 recites similar languages as claim 1 and is rejected for similar reasons above.
With respect to the dependent claims 2-3 and 6-10, the Applicant provides no additional arguments other than their dependency from the independent claims 1 and 5. Because independent claims 1 and 5 are not allowable, dependent claims 2-3 and 6-10 are not allowable.

Drawings
The drawings are objected to because it is not clear what S13 of Fig. 2 is intended for by reciting “…SOC and temperature…is values”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a vehicle speed calculating device” in claim 1.
The structure of the “vehicle speed calculating device” is further disclosed in para 0038 as “sensors attached to the vehicle”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-2, 5 and 9-10 recites “motor power” without enough clarification of what the motor power is. It is unclear what applicant intended to encompass with the wording “motor power” because the term “motor power” can be interpreted in different ways, as for example, the motor power can be the power generated by the motor to drive the driving wheels OR can be the power converted by the motor from kinetic energy to electrical energy, i.e. it is not clear if the 
Claim 5 is rejected for reciting similar languages as claim 1.
Claims 2-4 and 6-10 are rejected for reciting similar languages as claims 1 and 5 or by virtue of the dependency on claims 1 and 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Crombez (US20080300762, hereinafter Crombez) in view of Edelson (US6825575, hereinafter Edelson).
Regarding Claim 1, Crombez teaches a system for determining a regenerative braking mode (regen mode) of a low DC-DC converter (LDC) to determine an entrance into the regen mode or a release from the regen mode among driving modes of the LDC (Crombez, Fig 3, para 0028 lines 3-8 teaches threshold of entering/exiting regenerative braking mode), the system comprising:
a vehicle speed calculating device configured to detect a driving speed of a vehicle and to output information on the detected driving speed (Crombez, para 0022, line 2 teaches speed calculating device); 
Crombez, para 0022, line 2-3 teaches inclination sensing device); and
a processor configured to determine the entrance into the regen mode and the release from the regen mode, respectively, based on the driving speed of the vehicle and the inclination of the road (Crombez, Fig 3, para 0028 lines 3-8 teaches threshold of entering/exiting regenerative braking and the threshold related to inclination angle; para 0028, lines 9-18, teaches the threshold related to vehicle speed).
Crombez does not explicitly teach compensating for threshold values from a time point at which a high-voltage battery is charged to a preset reference value to a time point at which motor power of a motor is convergent to zero.
Edelson teaches compensating for threshold values from a time point at which a high-voltage battery is charged to a preset reference value to a time point at which motor power of a motor is convergent to zero (Edelson, col 22, lines 16-21 teaches a threshold is compensated as the battery achieves full charge, i.e. the compensation is after a time point the high voltage battery is charged to a preset level. When the vehicle stops operation, the motor power is zero. It is obvious when the vehicle powers off the motor power is convergent to zero, therefore the compensation is implemented before a time point the motor power is convergent to zero).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Crombez to compensate for threshold values as disclosed by Edelson to reduce the power delivered to the battery (Edelson, col 22, lines 19-21.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Crombez in view of Edelson as applied to claim 1 above, and further in view of Varocky (“Benchmarking of Regenerative Braking for a Fully Electric Car”, hereinafter Varocky).
Regarding claim 2, Crombez in view of Edelson teaches the system of claim 1. 
Crombez further teaches determining threshold values for entrance into the regen mode and the release from the regen mode using inclination angle and vehicle speed (Crombez, Fig 3, para 0028 lines 3-8 teaches threshold of entering/exiting regenerative braking and the threshold related to inclination angle; para 0028, lines 9-18, teaches the threshold related to vehicle speed).
Crombez modified by Edelson does not teach the threshold values are determined by using a threshold of the rotation force of the motor and a compensation map. 
Varocky teaches motor power of the motor is related to the vehicle speed (Varocky, page 6, equation 2-2 teaches kinetic energy generated by a motor is related to the vehicle speed) and road inclination angle (Varocky, page 10, equation 3-1 teaches vehicle speed is related to Fg, and Fig. 3.3 teaches Fg is related to road inclination angle. Equation 2-2 teaches the motor power of a motor is related to vehicle speed above, thus the motor power of a motor is further related to road inclination angle. The threshold values for entering/exiting regen mode based on the inclination of the road and the vehicle speed disclosed by Crombez, can be determined by the motor power of the vehicle as disclosed by Varocky) and a mapping relation between the electric power generated by a motor and vehicle speed/road gradient (Varocky, page 6, equation 2-2; page 10, equation 3-1. The two equations combine to set up a relation between the motor power of a motor and vehicle speed and road inclination angle).
Varocky, page 1, lines 5-7 from the bottom).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Crombez in view of Edelson as applied to claim 1 above, and further in view of Cho (US20140067175, hereinafter Cho).
Regarding claim 3, Crombez in view of Edelson teaches the system of claim 1. 
Crombez modified by Edelson does not teach the vehicle speed calculating device calculates an average speed at a preset time interval when the vehicle does not cruise.
However, in the same field of endeavor, Cho teaches the vehicle speed calculating device calculates an average speed at a preset time interval (Cho, para 0046, lines 7-8). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Crombez and modified by Edelson to calculate an average speed at a preset time interval using a vehicle speed calculating device as disclosed by Cho to assist in controlling charging of a battery of a hybrid electric vehicle (Cho, para 0045, lines 1-2).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Crombez in view of  Edelson, further in view of in view of Wakashiro (US Patent No. 6,424,053, hereinafter Wakashiro). 
Regarding claim 5, Crombez teaches a method for determining a regenerative braking mode (regen mode) of a low DC-DC converter (LDC) to determine an entrance into the regen mode or a release from the regen mode among driving modes of the LDC (Crombez, Fig 3, para 0028 lines 3-8 teaches threshold of entering/exiting regenerative braking mode). 
calculating threshold values for determining the entrance into the regen mode and the release from the regen mode, respectively, according to a driving speed of a vehicle and inclination of a road (Crombez, Fig 3, para 0028 lines 3-8 teaches threshold of entering/exiting regenerative braking and the threshold related to inclination angle; para 0028, lines 1-3 from bottom, teaches vehicle speed can be treated the same as inclination in controlling the threshold of regen mode).
Crombez does not teach determining a time point that a high-voltage battery is charged to a preset reference value and compensating for threshold values from a time point at which a high-voltage battery is charged to the preset reference value to a time point at which motor power of a motor is convergent to zero.
Edelson teaches determining the battery is charged to a preset reference value (Edelson, col 22, lines 16-21 teaches as the battery achieves full charge) and compensating for threshold values from a time point at which a high-voltage battery is charged to a preset reference value to a time point at which motor power of a motor is convergent to zero (Edelson, col 22, lines 16-21 teaches a threshold is compensated as the battery achieves full charge, i.e. the compensation is after a time point the high voltage battery is charged to a preset level. When the vehicle stops operation, the motor power is zero. It is obvious, at least for the vehicle power off case, the compensation is before a time point the motor power is convergent to zero).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Crombez to have the function of charging auxiliary battery at a point the traction battery is fully charged, as disclosed by Edelson to reduce the power delivered to the battery (Edelson, col 22, lines 19-21).
Crombez modified by Edelson does not teach determining whether a present driving mode of the LDC is the regen mode.  
Wakashiro teaches determining whether a present driving mode of the LDC is the regen mode (Wakashiro, col 11, lines 25-28). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Crombez and modified by Edelson to have the function of determining whether a present driving mode of the LDC is the regen mode as disclosed by Wakashiro to improve the charging/discharging efficiency of the battery (Wakashiro, col 11, lines 27-28).
Regarding claim 7, Crombez in view of Edelson and Wakashiro teaches the method of claim 5. 
Wakashiro further teaches comparing a state of charge (SOC) and a temperature of an auxiliary battery with a preset SOC (Wakashiro, col 7, lines 45-54) and a preset temperature of the auxiliary battery (Wakashiro, col 9, lines 63-65). 

See claim 5 above for the rationale supporting obviousness, motivation and reasons to combine.
Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Crombez in view of  Edelson and Wakashiro as applied in claim 5 above, further in view of in view of Wu (US20180072180, hereinafter Wu).
Regarding claim 6, Crombez in view of Edelson and Wakashiro teaches the method of claim 5. 
	Crombez modified by Edelson and Wakashiro does not teach determining a time point at which the high-voltage battery is charged to a preset reference value including comparing a power limit for charging the high-voltage battery with a preset reference value.   
Wu teaches determining a time point at which the high-voltage battery is fully charged including comparing a power limit for charging the high-voltage battery with a preset reference value  (Wu, para 0021, lines 5-7 from bottom teaches comparing a power limit for charging a battery with a reference value).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Crombez and modified by Edelson and Wakashiro to have the function of charging auxiliary battery at a point the traction battery is fully charged as disclosed by Wu to make this modification since the traction battery provides energy for propulsion and at the same time, also may provide energy for other vehicle electrical system (Wu, para 0013, lines 1-6.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the Crombez in view of Edelson and Wakashiro as applied in claim 5 above, and further in view of Hyoudou (US20150251612, hereinafter Hyoudou). 
Regarding claim 8, Crombez in view of Edelson and Wakashiro teaches the method of claim 5. 
Crombez modified by Edelson and Wakashiro does not teach determining a fuel injection state of the vehicle.
However, in the same field of endeavor, Hyoudou teaches determining a fuel injection state of the vehicle (Hyoudou, para 0043, lines 1-6 teaches regenerative mode with engine off) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Crombez and modified by Edelson and Wakashiro to have the function of determining a fuel injection state of the vehicle as disclosed by Wakashiro so that the regenerative generation may be performed as much as possible (Hyoudou, para 0038, lines 7-9).
Determining whether a present driving mode of the LDC is the regen mode and the step of calculating threshold values are analogous to limitations to claim 5 above, and are therefore rejected on the same premise.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over the Crombez in view of Edelson and Wakashiro as applied in claim 5 above, and further in view of Nakada (JP2011056969, hereinafter Nakada). 
Regarding claim 9, Crombez in view of Edelson and Wakashiro teaches the method of claim 5. 
Crombez modified by Edelson and Wakashiro does not teach comparing present motor power of a motor with the threshold values compensated for determining the entrance into the regen mode and entering into the regen mode when the present motor power generated by a motor is equal to or less than the threshold values compensated for determining the entrance into the regen mode.  
However, in the same field of endeavor, Nakada teaches the vehicle speed is above a predetermined value V1, the regenerative braking continues, and when the vehicle speed is below a predetermined value V1, the target regenerative braking force is set to zero (Nakada, para 0087, lines 6-9). When the vehicle is at a higher speed in a downhill, the kinetic energy is higher than that at a low vehicle speed. Nakada therefore teaches at vehicle speed higher than a predetermined value the regen mode is on, while when the vehicle is at a high speed downhill there is less output from the motor, therefor when the motor power of a motor is lower than a predetermined value the regen mode is on.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Crombez and modified by Edelson and Wakashiro to have the function of comparing present motor power of a motor with the threshold values compensated for determining the entrance into the regen mode and entering into the regen mode if the present motor power of a motor is equal to or less than the threshold values compensated for determining the entrance into the regen mode as disclosed by Nakada to have as much as possible the proportion of regenerative braking at the time of braking Nakada, para 002, lines 1-3 from bottom).
Regarding claim 10, Crombez in view of Edelson and Wakashiro teaches the method of claim 5. 
Nakada further teaches the vehicle speed is above a predetermined value V1, the regenerative braking continues, and when the vehicle speed is below a predetermined value V1, the target regenerative braking force is set to zero (Nakada, para 0087, lines 6-9). When the vehicle is at a higher speed in a downhill, the absolute value of the motor power of a motor corresponding to kinetic energy is higher than that at a low vehicle speed. Nakada teaches at vehicle speed lower than a predetermined value the regen mode is off, which is the same as when the motor power of a motor is higher than a predetermined value the regen mode is off.
See claim 9 above for the rationale supporting obviousness, motivation and reasons to combine.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Examiner's Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HONGYE LIANG/Examiner, Art Unit 3667          

/YUEN WONG/Primary Examiner, Art Unit 3667